Case 3:21-cv-00045-SPM Document 43 Filed 06/30/21 Page 1 of 2 Page ID #116




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KIMBERLY COONS, individually,
 and on behalf of all others
 similarly situated,

                    Plaintiff,               Case No. 21-cv-00045-SPM

 v.

 YUM! BRANDS, INC., TACO BELL
 FRANCHISOR, LLC, and BELL
 AMERICAN GROUP, LLC,

                    Defendants.


               ORDER EXTENDING TIME FOR DEFENDANTS
                TO ANSWER OR RESPOND TO COMPLAINT

McGLYNN, District Judge:

      This matter comes before the Court pursuant to filing of Stipulation to Extend

Time for all Defendants to Answer or Otherwise Respond. After reviewing this

matter, this Court enters the following Order:

      1. Defendants, Yum! Brands, Inc., Taco Bell Franchisor, LLC, and Bell

         American Group, LLC, shall answer or otherwise respond to the Amended

         Complaint by July 20, 2021;

      2. Plaintiff, Kimberly Coons, shall file a response to any motions filed by any

         Defendant by September 30, 2021;

      3. Defendants shall file any replies, if necessary, in support of their respective

         motions by October 20, 2021.
Case 3:21-cv-00045-SPM Document 43 Filed 06/30/21 Page 2 of 2 Page ID #117




IT IS SO ORDERED.

DATED:    June 30, 2021



                                        s/Stephen P. McGlynn
                                        STEPHEN P. MCGLYNN
                                        United Stated District Court
